DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit that controls recording of the video based on a wake word and a control word included in the sound collected by the audio input unit, wherein in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video and records video data before a start time of the wake word as a video file in claim 1; a control unit that controls recording of the video based on a wake word and a control word included in the sound collected by the audio input unit, wherein in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video, adds reference information to a frame in the video data which corresponds to a start time of the wake word and records the video data as a video file in claim 5; and a control unit that controls recording of the video based on a wake word and a control word included in the sound gathered by the audio input unit, wherein in a case where the control word that gives an instruction to stop recording the video is included in the sound, switching between a setting that records the video data before a start time of the wake word as a video file and that stops the recording the video, and a setting that adds reference information in a frame in the video data which corresponds to the start time of the wake word, that records the video data as the video file and that stops the recording the video is allowable in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 15, the main reason for indication of allowance is because in the prior art of record, Kanazawa (JP 2001-203974 A) discloses an image pickup apparatus (Figs. 1-23) comprising: an image pickup unit (21) that obtains video (See English translation, page 3, lines 18-20); an audio input unit (11) that collects sound (See English translation, page 3, lines 21-22); and a control unit that controls recording of the video based on a control word included in the sound collected by the audio input unit, wherein in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video and rewinds the video to a position in time immediately before the stop control sound so that next time the video starts recording again, the control audio for stopping is overwritten (See English translation, page 12, line 44 – page 13, line 14).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claims that the control of the recording is also based on a wake word and that in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video and records video data before a start time of the wake word as a video file as claimed.

Regarding claims 5, 13 and 16, the main reason for indication of allowance is because in the prior art of record, Kanazawa (JP 2001-203974 A) discloses an image pickup apparatus (Figs. 1-23) comprising: an image pickup unit (21) that obtains video (See English translation, page 3, lines 18-20); an audio input unit (11) that collects sound (See English translation, page 3, lines 21-22); and a control unit that controls recording of the video based on a control word included in the sound collected by the audio input unit, wherein in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video and rewinds the video to a position in time immediately before the stop control sound so that next time the video starts recording again, the control audio for stopping is overwritten (See English translation, page 12, line 44 – page 13, line 14).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claims that the control of the recording is also based on a wake word and that in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video, adds reference information to a frame in the video data which corresponds to a start time of the wake word and records the video data as a video file as a video file as claimed.

Regarding claims 10, 14 and 17, the main reason for indication of allowance is because in the prior art of record, Kanazawa (JP 2001-203974 A) discloses an image pickup unit (21) that obtains video (See English translation, page 3, lines 18-20); an audio input unit (11) that collects sound (See English translation, page 3, lines 21-22); and a control unit that controls recording of the video based on a control word included in the sound collected by the audio input unit, wherein in a case where the control word that gives an instruction to stop recording the video is included in the sound, the control unit stops recording the video and rewinds the video to a position in time immediately before the stop control sound so that next time the video starts recording again, the control audio for stopping is overwritten (See English translation, page 12, line 44 – page 13, line 14).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claims that the control of the recording is also based on a wake word and that in a case where the control word that gives an instruction to stop recording the video is included in the sound, switching between a setting that records the video data before a start time of the wake word as a video file and that stops the recording the video, and a setting that adds reference information in a frame in the video data which corresponds to the start time of the wake word, that records the video data as the video file and that stops the recording the video is allowable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komi, US 2009/0232471 A1 discloses the concept of controlling a video camera based on multiple voice commands and generate markings or thumbnails based on the commands (See figs. 2-4; ¶ 0050-0059).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 31, 2022